     Case 7:17-cv-08943-CS-JCM Document 601 Filed 06/25/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO
 CLERVEAUX; CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VITELIO GREGORIO;
 DOROTHY MILLER; HILLARY MOREAU;
 and WASHINGTON SANCHEZ,                             17 Civ. 8943 (CS) (JCM)

                          Plaintiffs,

            v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELIA, IN HER
 CAPACITY AS THE COMMISSIONER OF
 EDUCATION OF THE STATE OF NEW
 YORK,

                          Defendants.



    DECLARATION OF COREY A. CALABRESE IN SUPPORT OF PLAINTIFFS’
              MOTION FOR ATTORNEYS’ FEES AND COSTS

      I, Corey A. Calabrese, declare as follows:

      1.         I am an associate of Latham & Watkins LLP, 885 Third Avenue, New

York, NY 10022, co-counsel for Plaintiffs with the New York Civil Liberties Union

Foundation in the above-captioned matter. I am a member in good standing of the

bar of the State of New York and this Court.

      2.         I respectfully submit this declaration in support of Plaintiffs’ motion

for attorneys’ fees and costs.          I have personal knowledge of the facts and

circumstances set forth herein.
      Case 7:17-cv-08943-CS-JCM Document 601 Filed 06/25/20 Page 2 of 3



      3.      Attached as Exhibit A is a true and correct copy of the transcript of a

meeting of the New York State Board of Regents, dated November 17, 2014, and

admitted at trial as PX213.

      4.      Attached as Exhibit B is a true and correct copy of a letter from

Plaintiffs’ counsel to Mr. Yehuda Weissmandl, former President of the Board of

Education of the East Ramapo Central School District (the “District”), dated October

2, 2017.

      5.      Attached as Exhibit C is a true and correct copy of Plaintiffs’ response

to the District’s First Set of Requests for Production, dated February 2, 2018.

      6.      Attached as Exhibit D is a true and correct copy of the transcript of

proceedings held before the Court on January 2, 2018.

      7.      Attached as Exhibit E is a true and correct copy of the transcript of

proceedings held before the Court on April 13, 2018.

      8.      Attached as Exhibit F is a true and correct copy of excerpts from

Plaintiffs’ video clips of depositions, admitted at trial as PX339.

      9.      Attached as Exhibit G is a true and correct copy of the transcript of

proceedings held before Magistrate Judge McCarthy on November 9, 2018.

      10.     Attached as Exhibit H is a true and correct copy of student enrollment

data compiled by the New York State Education Department, admitted at trial as

PX372.


                                          2
      Case 7:17-cv-08943-CS-JCM Document 601 Filed 06/25/20 Page 3 of 3



      11.     Attached as Exhibit I is a true and correct copy of an email chain

exchanged between Plaintiffs’ counsel and the District’s counsel, dated between

February 25, 2020 and February 26, 2020.

      12.     Attached as Exhibit J is a true and correct copy of the minutes of a

meeting of the District’s Board of Education, dated November 21, 2017, admitted at

trial as PX292.

      13.     Attached as Exhibit K is a true and correct copy of an email chain

exchanged between Plaintiffs’ counsel and the District’s counsel, dated between

May 27, 2020 and June 21, 2020.

      14.     Attached as Exhibit L is a true and correct copy of the minutes of a

meeting of the Audit Committee of the District’s Board of Education, dated July 24,

2012, and admitted at trial as PX197.

      15.     Attached as Exhibit M is a true and correct copy of the minutes of a

meeting of the District’s Board of Education, dated December 18, 2012.

I declare under penalty of perjury that the foregoing is true and correct.


Dated: June 25, 2020                          Respectfully submitted,


                                              /s/ Corey A. Calabrese
                                              Corey A. Calabrese




                                          3
